Kruse, P. J. (dissenting):
1. I think the evidence supports a finding that the working place of plaintiff’s intestate was unsafe. He was required to work under a swinging boom, which fell upon and killed him because the crane to which it was attached and of which it was a part was defective. This defective condition had existed so long that the defendants knew, or in the exercise of reasonable care should have known, that it would endanger and make unsafe his working place. It is said that the defect was in the derrick and not in the working place, but it was this defect which made the working place unsafe. It is clear that is what the learned trial judge had in mind in his charge and that the jury so understood it.
2. As to negligent superintendence, I am of the opinion that if the deceased was put at work in this dangerous place without warning him of the danger by any one in defendants’ employ having authority from the defendants to direct and control him in his work, as the evidence tends to show, the defendants are liable for such negligence, and this is so, I think, whether the negligence was an affirmative act or a mere omission to properly safeguard the workman against harm. I do not understand that plaintiff’s counsel disclaimed any liability upon that ground. He specifically stated that there was a lack of proper superintendence.
*123I think the case was properly submitted to the jury and that there are no errors to warrant a reversal.
I, therefore, vote for affirmance.
Judgment and order reversed and new trial granted, with costs to the appellants to abide event.